Citation Nr: 0011747	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left buttock, with retained foreign 
bodies and involvement of the cutaneous nerve and sciatic 
nerve, currently evaluated as 40 percent disabling.


REPRESENTATION
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to an increased rating for 
residuals of a shell fragment wound of the left buttock, with 
retained foreign body with involvement of the cutaneous nerve 
and sciatic nerve from 40 percent disabling.

The veteran's increased rating claim was initially before the 
Board in July 1997, at which time it was remanded for 
additional development.  The claim was remanded again in May 
1999.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected disability, residuals of a shell 
fragment wound of the left buttock with retained foreign 
bodies and involvement of the cutaneous nerve and sciatic 
nerve, is manifested by giving way of the left leg which 
requires a knee brace, as well as pain, numbness, and 
paresthesia in the left leg; even with functional loss due to 
pain, incoordination on use, weakness and fatigue considered, 
these symptoms are reflective of moderate incomplete 
paralysis of the sciatic nerve, but not severe incomplete 
paralysis of the sciatic nerve.  

3.  There is muscular atrophy of the left leg but it is not 
marked.  

4.  The veteran's service-connected residuals of a shell 
fragment wound of the left buttock include muscle involvement 
with complaints of weakness in the left buttock muscle; 
however, there is no loss of muscle or defect in the fascia, 
and the veteran has retained good strength in the left 
buttock such that the veteran's symptomatology is indicative 
of moderate injury to Muscle Group XVII; but not a moderately 
severe injury.


CONCLUSIONS OF LAW

1.  A separate additional 20 percent rating is warranted for 
the service-connected residuals of the shell fragment wound 
of the left buttock with muscle involvement. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.40, 4.55, 4.56, 4.59, 4.72, 4.73, Diagnostic Code 5311 (old 
diagnostic criteria in effect prior to July 3, 1997); 
Diagnostic Code 5311 (new diagnostic criteria in effect as of 
July 3, 1997).

2.  The criteria for the assignment of an increased rating 
from 40 percent for the service-connected residuals of a 
shell fragment wound of the left buttock, with retained 
foreign bodies and involvement of the cutaneous nerve and 
sciatic nerve have not been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.14, 4.21, 
4.120, 4.123, 4.124, 4.124a including Diagnostic Code 8520 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was struck by a 
mortar fragment in May 1944, and that he sustained a 
penetrating shrapnel wound to the left gluteal fold with 
severance of the post-femoral cutaneous nerve.  A 
sulfanilamide dressing was applied at the Evacuation 
hospital.  There was no exit wound.  There was no muscle 
weakness or paralysis.  There was an area of anesthesia to 
pinprick and touch, past the aspect of the left thigh and 
down to the knee.  An x-ray taken in June 1944 noted that 
there was a metallic foreign body which appeared to lie 4 cm. 
laterally to the ischial tuberosity.  A lateral view showed a 
metallic foreign body which measured 2 cm. x 8 mm. to lie 
just posterior to a line at right angles with the left 
ischial spine.  In physiotherapy in June 1944, it was noted 
that the veteran had paralysis of the sciatic nerve (post 
femoral cutaneous).  

On June 29, 1944, it was noted that the wound on the buttocks 
was healed.  The veteran was discharged to duty on July 6, 
1944, with no residual disability evident.  At separation in 
December 1945, it was noted that the veteran's shell fragment 
wound of the left buttocks hurt when walking.  Neurological 
diagnosis was normal, and there were no musculoskeletal 
defects.  An x-ray taken at separation in December 1945 noted 
that there was an irregular foreign body, metallic, about 1/2 
inch in diameter.  

In March 1946, the veteran was granted service connection for 
a gunshot wound scar on the left hip with retention of 
missile and assigned a 10 percent rating.  His disability was 
rated under Diagnostic Code 0321.  

The veteran underwent a VA examination in March 1947.  
Examination of the left buttock showed that there was a scar 
from a shrapnel wound, described as small, rounded, inner 
surface,  left buttock, healed.  A long area was noted, about 
1-2 inches wide, running down the posterior left thigh almost 
to knee,  There was partial anesthesia.  Diagnosis was 
residuals of a shrapnel wound to the left buttock, scar and 
retained missile; and anesthesia - partial, left thigh, 
posterior.  

In March 1947, the RO granted the veteran an additional 10 
percent rating for partial anesthesia, on the left, secondary 
to a gunshot wound, and rated such disability under 
Diagnostic Code 8520.  

In November 1962, the veteran was granted an increased rating 
to 20 percent.  His disability was recharacterized as 
residuals of a shell fragment wound to the left buttock with 
retained metallic foreign body, muscle group XVII with 
femoral cutaneous nerve neuropathy.  His disability was 
evaluated under Diagnostic Code 5317.

In August 1992, the RO granted the veteran an increased 
rating to 40 percent, and evaluated his disability under 
Diagnostic Code 8520.  

Copies of VA Medical Center treatment records were submitted 
from July 1992 to January 1994.  In February 1993, the 
veteran stated that he was beginning to fall when he got out 
of his chair due to the neuropathy.  Examination showed that 
the veteran walked with a cane somewhat limping on the left 
lower extremity.  In January 1994, the veteran stated that 
the buttock injury produced numbness in the posterior aspect 
of the left thigh, and was now causing the knee to give way.  
Examination showed that the extremities were essentially 
normal.

The veteran underwent a VA examination in June 1994.  The 
veteran complained that he was not able to stand or keep up 
with his work.  He stated that his left leg hurt when 
standing or walking.  He indicated that he did not have 
feeling in the back of his leg, and that it was numb.  He 
stated that his leg would give way and fall.  Examination 
showed that the veteran's scars on the left buttock were 
virtually invisible.  The examiner stated that with some 
difficulty he saw a wound around .5 cm. in diameter near the 
gluteal fold.  Range of motion of the hip was entirely normal 
in all planes.  Neurovascular examination demonstrated normal 
strength in the extensor halluces longus with normal foot, 
knee, and hip flexion and dorsiflexion.  The examiner noted 
that the veteran had some subjective paresthesia and numbness 
in the posterior aspect of the thigh, but that other than 
that, the orthopedic exam was entirely normal.  Diagnosis was 
status post shrapnel wound to the left buttock.  The examiner 
commented that the exam was benign, and he did not see any 
relation between the shrapnel wound and the complaints of leg 
pain.  The examiner speculated that if the veteran did have 
knee pain, that it was perhaps secondary to unrelated 
osteoarthritis.  

A copy of a VA x-ray report from June 1994 noted that there 
was an irregular metallic radiopaque foreign body projected 
over the head of the femur on the left side compatible with 
residual from previous wound.  It was noted that it measured 
approximately 3 mm. in diameter.  

In a statement dated September 1994, the veteran asserted 
that he was not able to stand for any length of time, or sit 
for any length of time, and could not run.  

In the veteran's October 1995 substantive appeal, he asserted 
that he suffered from weakness of the muscle of the left 
buttock and tired easily.  He stated that when he tried to 
walk, his muscles froze and a large knot would appear in the 
area where the hip bent.  He stated that his left leg 
frequently gave way, and he would fall.  He asserted that the 
area around his original wound was numb, because all the 
nerves were cut.  He said that he could not sleep on his left 
side because it was too painful.  

A copy of a VA x-ray report from March 1997 gave an 
impression of a metallic density over the last femoral head, 
unchanged in position or configuration when compared with the 
study of January 1989.  

The veteran underwent a VA neurological examination in March 
1997.  He stated that his leg has been numb posteriorly down 
to his foot since service.  He described problems with 
walking in that the leg was weaker, and gave out.  He stated 
that he had fallen several times, and had to steady himself 
with a cane.  Examination showed that the deep tendon 
reflexes were diffusely diminished.  There was loss of 
pinprick to light touch and vibratory sensation in the left 
lower extremity in sciatic distribution.  Diagnosis was left 
sciatic neuropathy secondary to injury.  

The veteran underwent a VA examination for his muscles in 
March 1997.  Examination showed that the veteran walked with 
a broad-based gait using a cane for balance, somewhat 
slightly unsteadily.  The veteran's left buttock appeared 
identical to the right.  He could appropriately tense the 
gluteal muscles, left and right, symmetrically.  There was a 
faint 5 mm. slightly dimpled, white scar on the medial aspect 
of the left buttock.  The scar was non-tender, non-adherent, 
with no tenderness on superficial or deep palpation.  He 
could step forward the left hip 30 degrees, and extend 
backward the left hip about 30 degrees.  Supination for range 
of motion of the left hip had normal range of motion with 
flexion of 105 degrees on the left and 110 degrees on the 
right.  He had 40 degrees abduction and 30 degrees adduction 
with no symptoms with either inversion or eversion of the 
hip.  The examiner's diagnosis was shell fragment wound, left 
buttock, with healed residual scar, with history of retained 
fragments.  

A copy of a VA x-ray report from October 1997 noted a 
metallic fragment superimposed over the left femoral head.  

The veteran underwent a VA examination for his muscles in 
October 1997.  The examiner commented that the veteran's 
situation was constant, and there were no flare-ups.  The 
examiner noted that the veteran had debridement while at the 
hospital.  Th examiner commented that there were no destroyed 
muscles, and the missile transversed the muscle group 17.  
The examiner commented that the veteran had nerve damage and 
numbness and weakness, but it was from nerve injury not 
muscle injury.  Examination showed that the entry was in the 
medial mid-buttocks just before the crease with no exit 
wound, with no significant tissue loss or atrophy.  The scar 
measured a half centimeter in diameter with no adhesions, no 
tendon damage, with apparent nerve damage, good muscle 
strength, no muscle herniation, no loss of muscle function 
from muscle injury, with joint function not applicable.  The 
examiner's diagnosis was shrapnel fragment wound to the left 
buttocks with an injury to Muscle Group 17, minor.  The 
examiner commented that no statement could be made about 
DeLuca because it would be pure speculation on the part of 
the examiner.  

The veteran was seen at the Pinehurst Surgical Clinic in 
September and October 1997.  In September 1997, the veteran 
had weakness to his quads and anterior tibia, and inversion 
and eversion diffusely about the left lower extremity.  He 
had no ankle reflex, and a negative straight leg raise.  He 
did not have pain with hip motion.  In October 1997, 
assessment was polyneuropathy of the left lower extremity.  
The examiner stated that given the nerve dysfunction and the 
sensation of weakness of the lower extremity, that he would 
recommend a formal neurologic evaluation and referral.

In October 1997, the veteran was seen at Pinehurst Neurology.  
He underwent nerve conduction studies and an 
electromyography.  The examiner's interpretation was that the 
findings suggested a focal left tibial neuropathy or perhaps 
a partial sciatic neuropathy superimposed on a more 
widespread diffuse symmetric polyneuropathy with 
characteristics of a distal sensory motor peripheral 
neuropathy.  The examiner stated that this could have 
multiple causes.  

The veteran underwent a VA neurological examination in 
February 1998.  The veteran described increasing difficulty 
with falls in the past year, even on level surfaces.  He 
related that he was able to climb stairs one at a time with a  
knee brace, but without the brace was unable to go up stairs.  
Neurological testing showed chronic enervation in the left 
lower extremity consistent with a partial sciatic neuropathy.  
Examination showed 4/5 strength in the left hamstrings.  Hip 
extension was 5/5.  Lower leg extension was 5/5.  Deep tendon 
reflexes were 2 at both knees, 2 at the right ankle, 0 at the 
left ankle, bilateral mute toes.  There was atrophy of the 
left hamstrings and quadriceps muscles in addition to the 
left gastrocnemius muscle.  There also was decreased 
sensation particularly on the posterior aspect of the left 
leg and below the knee.  The examiner's diagnosis was 
traumatic left partial sciatic neuropathy with resultant 
atrophy, weakness and numbness now with increasing difficulty 
with gait and management of his left lower leg.  

The veteran underwent a VA examination for his muscles in 
February 1998.  The examiner stated that there were no flare-
ups, just a stable muscle injury.  The examiner commented 
that the veteran had a shrapnel fragment wound to the left 
buttock in World War II.  The examiner commented that the 
shrapnel fragment piece was deep and it was felt that they 
would leave it in place.  The wound healed and the veteran 
returned to participate in combat.  The examiner commented 
that the missile transversed through muscle group 17.  The 
examiner commented that there was some nerve damage 
associated.  The veteran claimed that there was muscle pain.  
An entry wound of 1/4 inch, slightly depressed in the center of 
the left buttock, with no exit wound was noted.  It was noted 
that there was no tissue loss.  The examiner stated that the 
veteran had barely a scar, more of a 1/4 inch indentation which 
was the same color as the surrounding skin.  The examiner 
described the indentation as a dimple and noted that it was 
the same color as the surrounding skin.  The examiner noted 
that there was no tendon damage.  Muscle strength was 
observed as normal and no muscle herniation was noted.  The 
examiner commented that no loss of gluteal function was 
noted.  The examiner's diagnosis was shrapnel fragment wound, 
left buttocks, involving muscle group 17.  

In a statement dated June 1998, the veteran asserted that he 
had been issued a walker for support in walking.  He stated 
that he used a leg brace for further support in walking, and 
that he used a cane in public.  

The veteran was seen at the Pinehurst Surgical Clinic in 
August 1998.  It was noted that nerve conduction studies were 
consistent with a left sciatic neuropathy secondary to a 
shrapnel injury of the sciatic nerve in the buttock.  
Assessment was sciatic neuropathy of left lower extremity, 
and distal polyneuropathy.  

In a statement dated October 1998, the veteran asserted that 
he was unable to work, and that he had mornings where he had 
great difficulty in getting out of bed.  He asserted that he 
had days when he was unable to walk because of his hip.  

Copies of VA Medical Center treatment records were submitted 
from January 1994 to May 1999.  In January 1994, it was noted 
that the buttock injury had produced numbness in the 
posterior aspect of the left thigh, and was now causing his 
knee to give way.  In January 1996, the veteran continued to 
have a lot of pain in his left hip.  In June 1996, the 
veteran stated that his medications had been giving him a lot 
of relief.  In July 1996, the veteran was diagnosed with 
chronic hip pain due to gunshot wound.  In June 1997, it was 
noted that a brace might he helpful, as the veteran had 
instability at times, and had fallen at least 6 or more times 
since his last visit.  The veteran was given a prescription 
for a hinged left knee brace.  

In November 1997, assessment was sciatic nerve paralysis due 
to shell fragment wound.  In November 1998, the veteran 
continued to have pain and discomfort in the left hip and 
knee.  It was noted that the veteran was ambulatory with a 
cane and left hinged knee brace.  There were palpable pedal 
pulses.  Assessment was shell fragment wound to the left 
buttock with sciatica.  In May 1999, the veteran asserted 
that he wanted to get a new knee brace as his old was getting 
frayed.  It was noted that the veteran was independently 
ambulatory, but was wearing a knee brace.  Assessment was 
shell fragment wound to the buttock with sciatica and also 
arthritis of the back and knee.  

The veteran underwent a VA orthopedic examination in August 
1999.  The veteran asserted that since his shrapnel wound, he 
had had numbness and difficulty with his left lower 
extremity.  It was noted that he had been diagnosed as having 
sciatic neuropathy of the left lower extremity for a number 
of years.  The veteran stated that at the present time, he 
had difficulty pretty much with all his activities.  He 
stated that he had pain all the time.  He stated that it was 
eased somewhat with sitting down and with lying down, but 
that with any kind of motion, standing, etc., he had the 
pain.  He stated that the pain was pretty much restricted to 
the left hip.  He stated that he had numbness distally down 
his leg.  He stated that he had been using a cane for 
approximately 10 years, and a walker for approximately 6 
years.  He stated that he had had a knee brace for the past 
10 years to help him walk.  He stated that he had taken 
Ativan and Darvocet for pain for a number of years.  It was 
noted that there were nerve conduction studies as recently as 
1997 which were consistent with left sciatic neuropathy 
secondary to the shrapnel injury.  Diagnosis was shrapnel 
fragment wound of the left buttock with residuals.  

The veteran underwent a VA neurological examination in August 
1999.  Regarding present complaints, the veteran stated that 
his left leg would give way, it was numb on the back side, 
and he had swelling.  He also complained of an unsteady gait.  
The veteran stated that he was able to have had a variety of 
jobs since he left the military, but that he stopped all work 
in 1993.  He stated that his left leg would give way, and 
that he began using a cane 10 to 15 years ago, and a brace on 
his leg about 10 years ago.  The veteran described taking 
Darvocet, Lorespan, Inderal, and Playdex.  Examination showed 
that the veteran could walk on his toes and heels slowly with 
a cane.  Romberg was borderline.  He could bend and squat, 
but could not jog.  The veteran had adequate quadriceps, 
anterior tibials, hamstrings, and toe movements in the lower 
extremities.  There were no fasciculations, and there was no 
atrophy.  The left ankle jerk was less active than the right.  
Babinski signs were absent.  Alternate motion was slow 
bilaterally.  Superficial sensation was adequate in four 
extremities.  Traced figures were interpreted slowly in the 
feet, but adequately in the hands.  Vibration was poor in the 
left ankle, and joint sense was poor bilaterally.  Relevant 
diagnosis was episodically progressive left lower extremity 
weakness and spotty sensory loss over 54 years since a 
gunshot wound of the buttock.  

The veteran underwent a VA orthopedic examination in November 
1999.  The examiner stated that he had reviewed the veteran's 
C file.  Examination showed that the veteran walked steadily 
with short step, good posture, using a cane.  His hips were 
level.  There was a dimpled, healed scar high on the left 
buttocks near the crease, about 5 cm. in diameter, nontender.  
There was no muscular atrophy apparent.  The veteran was able 
to tense the glutei and was observed when he flexed the hips 
and knees.  The veteran was able to bend from the waist and 
support.  The glutei were normal on inspection and palpation 
and without tenderness.  All the gluteal muscles were tensed 
right and left.  It was noted that the veteran had had 
symptoms proceeding from the back of the posterior aspect of 
the left thigh, down from his left hip, all the way to his 
feet.  

Regarding the veteran's hips, there was no tenderness on 
palpation over the area of the trochanter.  The veteran was 
able to flex 100 degrees at the left hip without pain.  The 
veteran was able to step forward 20 inches forward and 
backward on the left foot.  He was able to step 20 inches to 
the side, backwards, or extension.  Range of motion on 
abduction and adduction was 20 degrees.  Regarding testing, 
it was noted that prior x-rays were reviewed, indicating no 
significant abnormality of the left hip.  There was small 
metallic density, 6 x 5 mm, identified over the area of the 
left femoral head.  It was noted that no x-ray was repeated.  
The examiner stated the veteran did not have ankylosis in his 
hip, and did not have muscular atrophy or residual damage to 
the gluteus muscles.  The examiner stated that there was no 
indication that the muscles of the left buttocks had any 
weakened movement or excess fatigue.  The examiner commented 
that there was certainly no incoordination and no pain 
observed on motion or tensing on examination.  Range of 
motion was not affected.  The veteran did not report flare-
ups per se that would be limiting as far as the left buttock 
of hip area would be concerned.  Diagnoses were shell 
fragment wound, healed, residual scar, without atrophy, 
deformity or limitation, retained shell fragment, 
asymptomatic; and adequate motion to support without 
pathologic change of the left hip.  

The veteran underwent a VA neurological examination on 
November 10, 1999.  The examiner who examined the veteran in 
August 1999 answered specific questions that the Board had 
posed.  The examiner stated that the veteran did not have 
ankylosis of the hip.  Regarding the degree of damage to the 
left buttock muscle, the examiner stated that the veteran was 
able to stand on toes and heels and flex hips and knees while 
dressing and undressing.  The examiner noted that the 
veteran's flexion at the waist was limited to 50 or 60 
degrees, and the glutei were normal.  Regarding paralysis of 
the sciatic and cutaneous nerves, the examiner stated that 
there was no paralysis of the sciatic nerve.  The examiner 
stated that the veteran had normal superficial sensation in 
the lower extremities, but a spotty, variable joint and 
vibrations sense loss of about 50 percent in both feet and 
toes.  The examiner specifically commented that the veteran's 
left buttock did not exhibit weakness, fatigability or 
incoordination.  Regarding whether pain limited functional 
ability during flare-ups, the examiner commented that the 
pain "may" significantly limit functional ability, but the 
limits to the range of motion would be unpredictable unless 
the veteran was studied with prolonged evaluation on a 
treadmill or similar device.  On November 29, 1999, the 
examiner circled the word "may" and wrote "delete may."  


Analysis

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the left buttock, with retained 
foreign bodies and involvement of the cutaneous nerve and 
sciatic nerve, from 40 percent disabling is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's residuals of a shell fragment wound of the left 
buttock, with retained foreign bodies and involvement of the 
cutaneous nerve and sciatic nerve is rated under 38 C.F.R. § 
4.124(a), Diagnostic Code 8520 for paralysis of the sciatic 
nerve, evaluated as 40 percent disabling.  

When incomplete paralysis of the sciatic nerve is moderately 
severe, then a 40 percent rating is assigned.  When 
incomplete paralysis of the sciatic nerve is severe, with 
marked muscular atrophy, then a 60 percent rating is 
assigned.  When paralysis of the sciatic nerve is complete, 
and the foot dangles and drops, with no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or lost, then a 80 percent rating is assigned.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8520 (1999).  

In addressing the veteran's claim for increase, it must be 
considered whether a separate rating under the diagnostic 
codes pertaining to muscle damage is appropriate.  The 
principles of combined ratings for muscle injuries are 
contained in 38 C.F.R. § 4.55.  By regulatory amendment 
effective June 3, 1997, changes were made to the schedular 
criteria for evaluating muscle injuries, as set forth in 38 
C.F.R. §§ 4.55, 4.56, and 4.72. See 62 Fed. Reg. 30237-240 
(1997).  The pertinent provisions in effect prior to July 3, 
1997 provide that muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions. 38 C.F.R. § 
4.55(g) (1996).  The regulations are essentially the same in 
both the old and new rating criteria.  The veteran's 
residuals of a shell fragment wound of the left buttock, with 
retained foreign bodies and involvement of the cutaneous 
nerve and sciatic nerve can also be rated under 38 C.F.R. § 
4.73, Diagnostic Code 5317 for muscle injuries to Muscle 
Group XVII if it affects an entirely different function from 
that performed by the sciatic nerve.  

In comparing the functions of the sciatic nerve as outlined 
in 38 C.F.R. § 4.124a, Diagnostic Code 8520, to the functions 
of Muscle Group XVII as outlined in 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (both the old and new versions), it is 
noted that they do affect entirely different functions.  
Muscle Group XVII acts in extension of the hip, including 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of fascia lata and iliotibial band, acting 
with Muscle Group XIV in postural support of the body, and 
steadying the pelvis upon head of femur and condyles of femur 
on the tibia.  The sciatic nerve affects foot movement, 
muscles below the knee, and flexion of the knee.  As such, if 
appropriate, separate ratings for nerve and muscle damage are 
for application.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
considered the veteran's claim for a higher rating pursuant 
to both the old and the new criteria.  The Board will also 
consider the veteran's claim for a higher rating under all 
applicable criteria pursuant to Karnas.  In regard to the 
increased rating issue now on appeal, the new regulatory 
criteria did not in any significant way change the prior 
regulatory criteria.  Nonetheless, both the old and the new 
versions of the applicable regulations will be described.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments. 38 C.F.R. § 4.56(a). 

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56 (b). 

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization. The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56 (c).

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56 (a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997.  However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

Under 38 C.F.R. § 4.56 (d) (1), slight disability of muscles 
is described as a simple wound of muscle without debridement 
or infection, with service department record of superficial 
wound with brief treatment and return to duty; healing with 
good functional results; no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of this 
section.  Objective findings of minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; no impairment of 
function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

38 C.F.R. § 4.56 (d)(3) describes moderately severe 
disability of muscles: (i) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5317, reveals no changes in the 
ratings granted for the levels of severity.  Prior to and on 
and after July 3, 1997, injury to Muscle Group XVII was rated 
as noncompensable when slight, 20 percent when moderate, and 
30 percent when moderately severe.  Diagnostic Code 5317 
addresses impairment of Muscle Group XVII, i.e., the muscles 
in Pelvic girdle group 2, the gluteus maximus, gluteus 
medius, and gluteus minimus.  The Code provides that the 
muscles in Pelvic girdle group 2 act in extension of the hip, 
including abduction of the thigh, elevation of the opposite 
side of the pelvis, tension of fascia lata and iliotibial 
band, acting with XIV in postural support of body steadying 
pelvis upon head of femur and condyles of femur on the tibia. 
38 C.F.R. § 4.73, Diagnostic Code 5317.

The evidence shows that the veteran has sustained a moderate 
muscle injury to his left buttock.  The veteran sustained a 
penetrating wound to his left buttock in service to the 
degree that there is still a shell fragment retained in his 
left buttock.  The shell fragment clearly went through muscle 
tissue, and the veteran was hospitalized for over a month in 
service after his injury.  It is true that post-service 
examination reports have consistently failed to find loss of 
deep fascia or muscle substance or impairment of muscle tonus 
or loss of power.  However, the veteran has consistently 
complained of fatigue and fatigue-pain after moderate use of 
the muscle.  In the veteran's October 1995 substantive 
appeal, he asserted that he suffered from weakness of the 
muscle of the left buttock and tired easily, and that when he 
tried to walk, his muscles would freeze, and a large knot 
would appear in the area where his hip bent.  

In summary, the veteran's injury is considered a penetrating 
wound of "moderate" severity and warrants the assignment of 
a 20 percent rating under the revised version of 38 C.F.R. § 
4.56, as well as the version in effect prior to June 3, 1997.

In order to justify a rating higher than 20 percent for 
moderate muscle injury, the medical evidence would have to 
show that the level of disability is moderately severe.  
Under both the old and new versions of 38 C.F.R. § 4.56 the 
medical evidence would have to show entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  A review of the evidence does not 
show that the veteran's wounds resulted in moderately severe 
disability.  In fact, there has been no loss of muscle or 
defect in the fascia and the veteran has retained good 
strength in the affected muscle.

Also, the original inservice injury did not involve a 
shattering bone or comminuted fracture or other consequences 
indicative of a severe muscle injury. See 38 C.F.R. § 4.56.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

While the veteran has complained of pain and weakness in his 
left hip, pain is encompassed by the relevant rating criteria 
shown in the requirements for moderate and moderately severe 
muscle injuries under 38 C.F.R. § 4.56.  Therefore, the 
veteran is not entitled to a higher rating than 20 percent 
based on pain on use.

The veteran is not entitled to separate 10 percent ratings 
per the directives of Esteban v. Brown, 6 Vet. App. 259 
(1994), in that the evidence does not show his scar on his 
left buttock is poorly nourished with repeated ulceration 
and/or is tender and painful on objective demonstration.  Nor 
has the veteran asserted that such scar is tender and painful 
or has shown repeated ulceration.  At the veteran's VA 
orthopedic examination, it was noted that there was a 
dimpled, healed scar high on the left buttocks near the 
crease, about 5 cm. in diameter, nontender.  

As noted above, it was determined that the sciatic nerve and 
Muscle Group XVII affected different functions so that 
separate ratings for damage to the sciatic nerve and Muscle 
Group XVII could be assigned.  A separate 20 percent rating 
for moderate muscle injury to Muscle Group XVII has already 
been assigned.  Now, the veteran's claim for an increased 
rating must be evaluated under Diagnostic Code 8520 for the 
sciatic nerve, for which the veteran is currently evaluated 
at 40 percent disabling.  A 40 percent rating is for 
application for incomplete paralysis when moderately severe, 
and a 60 percent rating is warranted where incomplete 
paralysis is severe, with marked muscular atrophy.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

The objective medical evidence of record demonstrates that 
the veteran's sciatic nerve has been damaged such that there 
is incomplete paralysis of the sciatic nerve which is 
moderately severe, but not severe.  Examinations consistently 
show that the veteran has sciatic neuropathy of the left 
lower extremity, with manifestations consisting of subjective 
pain, numbness and paresthesia over the left leg.  It is also 
noted that the veteran complains of his knee giving way, and 
that he wears a left knee brace.  However, the evidence does 
not show that the veteran's neurological disorder rises to a 
level which can be considered severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  At a VA 
neurological examination in November 1999, the examiner 
specifically commented that there was no paralysis of the 
sciatic nerve, and that while the veteran had a spotty, 
variable joint and vibration sense loss of about 50 percent 
in both feet, there was normal superficial sensation in the 
lower extremity.  

Also, the evidence does not show that there is marked 
muscular atrophy.  At a VA examination in October 1997, there 
was no significant tissue loss or atrophy.  At a VA 
neurological examination in August 1999, the veteran had 
adequate quadriceps, anterior tibials, hamstrings, and toe 
movements in the lower extremities, there were no 
fasciculations, and there was no atrophy.  At a VA orthopedic 
examination in November 1999, there was no muscular atrophy.  
While a February 1998 neurological examination noted atrophy 
of the left hamstring, quadricep, and gastrocnemius muscles, 
such findings (especially when balanced with the other 
findings of no atrophy), do not rise to a level of "marked" 
muscular atrophy.  

In summary, the evidence of record does not support the 
assignment of an increased evaluation based on neurological 
impairment.  As the veteran does not have a neurological 
deficit which can be characterized as severe, a higher rating 
than 40 percent is not warranted under Diagnostic Code 8520.  

In reviewing the veteran's claim, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 have been considered.  Even when functional 
loss due to pain, incoordination on use, weakness and fatigue 
are considered, the veteran's disability does not rise to the 
level needed for a 60 percent rating for severe incomplete 
paralysis of the sciatic nerve.  The examiner at the 
veteran's VA neurological examination in November 1999 
commented only that pain "may" limit functional ability 
during flare-ups.  Also, even when functional loss due to 
pain, incoordination on use, weakness and fatigue are 
conceded, there remains a lack of "marked" muscular atrophy 
needed for a 60 percent rating.  As such, the Board is unable 
to find a basis for assigning a rating in excess of 40 
percent under 38 C.F.R. §§ 4.40 and 4.45.. See Deluca v. 
Brown, 8 Vet. App. 202 (1995)

It is noted that the veteran is service connected for 
involvement of the sciatic nerve and the "cutaneous nerve."  
Diagnostic Code 8529 for external cutaneous nerve of the 
thigh requires that there be severe to complete paralysis of 
the external cutaneous nerve in order to receive a 
compensable rating of 10 percent.  Inasmuch as all of the 
current findings discuss damage only to the sciatic nerve 
(and not to the cutaneous nerve), it is determined that the 
veteran does not have severe to complete paralysis of the 
external cutaneous nerve of the thigh in order to warrant a 
rating under Diagnostic Code 8529.  

Moreover, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no showing by the veteran that this service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Accordingly, the circumstances of this case 
do not render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
it is determined that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound of the left buttock, with retained 
foreign bodies and involvement of the cutaneous nerve and 
sciatic nerve from 40 percent.  As already noted, a separate 
20 percent rating was assigned for moderate muscle injury to 
the left buttock.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's residuals of a shell fragment wound of the left 
buttock.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.


ORDER

An increased rating for the service-connected residuals of a 
shell fragment wound to the left buttock, with retained 
foreign body with involvement of the cutaneous and sciatic 
nerves from 40 percent is denied.

A separate additional 20 percent rating for the service-
connected residuals of a shell fragment wound to the left 
buttock with muscle involvement is granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



